Title: From Thomas Jefferson to William Bartram, 7 April 1805
From: Jefferson, Thomas
To: Bartram, William


                  
                     Dear Sir 
                     
                     Monticello Apr. 7. 05.
                  
                  Your favor of the 18th. of March was recieved here yesterday. it covered mr Wilson’s, with his elegant drawing, which being dated from the same place with your’s, I take the liberty of putting the answer under your cover. I thank you for the specimens of horns you so kindly offer me, and which I will accept with thankfulness. altho’ I have never had time to think of a cabinet, yet I have collected some articles of a durable kind and requiring no other care than safe-keeping. may not the small horn you mention be either the Capra depressa or the Reversa of Linnaeus, which Buffon (24.190) denies to America? if it be, it is an additional proof of the superior accuracy of Linnaeus. I dare say you know that Westward of the Misipi. there is an animal of the Capra kind; & tho by some it is called a deer, & by some a goat that would not authorise us to call it the Cervicapra of the East, to which the other pair of horns you have belong. the Osage Indians shewed me a specimen of it’s leather, superior to any thing of the kind I ever saw. their manner of dressing the leather too deserves enquiry, as it recieves no injury from being wet. I count on special information as to this animal from Capt. Lewis, and that he will enrich us with other articles of Zoology, in which he is more skilled than in botany. the prickly lizard which I recieved from the Osages, & forwarded to mr Peale you have doubtless seen, and found to be a great singularity. Accept my friendly salutations, & assurances of great esteem & respect
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. lest you should be at a loss about the conveyance of the horns, if you will be so good as to deliver them to my friend mr Vaughan I will ask the favor of him to address them to Messrs. Gibson & Jefferson at Richmond to be forwarded to Monticello. I will also desire him to be so good as to have them put into a box for greater safety.
                  
               